Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1

TO THE

SALE AND SERVICING AGREEMENT

Amendment No. 1, dated as of October 26, 2006 (the “Amendment”), to the Sale and
Servicing Agreement (the “Agreement”) dated as of November 1, 2004, by and among
ACCREDITED HOME LENDERS, INC., a California corporation, as sponsor and as
servicer (the “Sponsor” or the “Servicer,” as applicable), ACCREDITED MORTGAGE
LOAN TRUST 2004-4, a Delaware statutory trust, as issuer (the “Trust”),
ACCREDITED MORTGAGE LOAN REIT TRUST, a Maryland real estate investment trust, as
seller (the “Seller”), and DEUTSCHE BANK NATIONAL TRUST COMPANY, a national
banking association, as indenture trustee (the “Indenture Trustee”). Capitalized
terms used and not defined herein shall have the meaning set forth in the
Agreement.

WHEREAS, the parties hereto have entered into the Agreement;

WHEREAS, the parties to the Agreement desire to amend certain provisions of the
Agreement as set forth in this Amendment;

WHEREAS, Section 10.03(a) of the Agreement permits the amendment thereof by the
Trust, the Servicer, the Seller, the Sponsor and the Indenture Trustee and
providing an Opinion of Counsel to the Indenture Trustee.

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, the parties hereto agree to amend the Agreement pursuant to
Section 10.03(a) thereof, and restate certain provisions thereof, as follows:

1. The Amendment. The first sentence of Section 5.24(a) is hereby amended by
deleting the words “on behalf of the Trust,” after the word “Servicer” so that
the first sentence reads as follows:

The Servicer is hereby authorized to enter into a facility (such an arrangement,
an “Advance Facility”) with any Person which provides that such Person (an
“Advancing Person”) may fund Delinquency Advances and/or Servicing Advances
under this Agreement, although no such facility shall reduce or otherwise affect
the Servicer’s obligation to fund such Delinquency Advances and/or Servicing
Advances.

2. Effect of Amendment. This Amendment to the Agreement shall be effective and
the Agreement shall be deemed to be modified and amended in accordance herewith
upon the occurrence of the receipt by the Indenture Trustee of an Opinion of
Counsel that this Amendment does not adversely affect in any material respect
the interests of any Noteholder or the Swap Provider and will not prevent the
Notes from being characterized as debt for United States federal income tax
purposes or cause the



--------------------------------------------------------------------------------

Trust to be subject to federal income tax. This Amendment, once effective, shall
be effective as of the date first set forth above. The Indenture Trustee shall
give prompt written notice to the Rating Agencies of this Amendment pursuant to
Section 10.03(a) of the Agreement. The respective rights, limitations,
obligations, duties, liabilities and immunities of the Sponsor, the Servicer,
the Trust, the Indenture Trustee, each of the Noteholders and the
Certificateholder shall hereafter be determined, exercised and enforced subject
in all respects to such modifications and amendments, and all the terms and
conditions of this Amendment shall be and be deemed to be part of the terms and
conditions of the Agreement for any and all purposes. The Agreement, as amended
hereby, is hereby ratified and confirmed in all respects.

4. The Agreement in Full Force and Effect as Amended. Except as specifically
amended hereby, all the terms and conditions of the Agreement shall remain in
full force and effect and, except as expressly provided herein, the
effectiveness of this Amendment shall not operate as, or constitute a waiver or
modification of, any right, power or remedy of any party to the Agreement. All
references to the Agreement in any other document or instrument shall be deemed
to mean the Agreement as amended by this Amendment.

5. Counterparts. This Amendment may be executed by the Parties in several
counterparts, each of which shall be deemed to be an original and all of which
shall constitute together but one and the same agreement. This Amendment shall
become effective when counterparts hereof executed on behalf of such Party shall
have been received.

6. Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York applicable to agreements made and
to be performed therein.

7. Limitation of Owner Trustee Liability. It is expressly understood and agreed
by the parties that (a) this document is executed and delivered by U.S. Bank
Trust National Association, not individually or personally, but solely as Owner
Trustee, in the exercise of the powers and authority conferred and vested in it,
pursuant to the Trust Agreement, (b) each of the representations, undertakings
and agreements herein made on the part of the Trust is made and intended not as
personal representations, undertakings and agreements by U.S. Bank Trust
National Association but is made and intended for the purpose of binding only
the Trust, (c) nothing herein contained shall be construed as creating any
liability on U.S. Bank Trust National Association, individually or personally,
to perform any covenant either expressed or implied herein, all such liability,
if any, being expressly waived by the parties hereto and by any person claiming
by, through or under the parties hereto, and (d) under no circumstances shall
U.S. Bank Trust National Association be personally liable for the payment of any
indebtedness or expenses of the Trust or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Trust under this Amendment or any other related documents.

 

2



--------------------------------------------------------------------------------

8. Authorization. The Seller hereby authorizes and directs U.S. Bank Trust
National Association as Owner Trustee to execute and deliver this Amendment.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Sponsor, the Trust, the Servicer and the Indenture
Trustee, have caused this Amendment to be duly executed by their officers
thereunto duly authorized, all as of the day and year first above written.

 

ACCREDITED HOME LENDERS, INC.,

as Sponsor and Servicer

By:

  /s/ Charles O. Ryan  

Name:

 

Charles O. Ryan

 

Title:

 

Securitization Coordinator

ACCREDITED MORTGAGE LOAN TRUST

2004-4,

 

by: U.S. BANK TRUST NATIONAL ASSOCIATION,

not in its individual capacity, but solely as Owner Trustee under the Trust
Agreement

By:

  /s/ Patricia M. Child  

Name:

 

Patricia M. Child

 

Title:

 

Vice President

DEUTSCHE BANK NATIONAL TRUST COMPANY,

as Indenture Trustee

By:

  /s/ Karlene Benvenuto  

Name:

 

Karlene Benvenuto

 

Title:

 

Authorized Signer

By:

  /s/ Melissa Wilman  

Name:

 

Melissa Wilman

 

Title:

 

Vice President

ACCREDITED MORTGAGE LOAN REIT TRUST,

as Seller

By:

  /s/ Melissa Dant  

Name:

 

Melissa Dant

 

Title:

  Associate General Counsel - Finance, Ass’t Vice President, and Ass’t Secretary

[Signature Page for Amendment No. 1 to the Sale and Servicing Agreement]